DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  the preamble refers to a vacuum cleaner rather than a cyclonic separator as claimed in claim 13 from which they depend.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “a shape that corresponds to a truncated sphere” is indefinite, as it is unclear whether the claim requires an actual truncated sphere shape, or merely that a truncated sphere have some relation to the actual shape (e.g. a polygonal shape where each facet is replaced with a truncated dome would correspond to a truncated sphere while being a radically different shape). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-11, 13-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. 8887349), hereinafter Lee.
Regarding claim 1, Lee teaches a vacuum cleaner (1) comprising: 
a suction motor (see col. 3 lines 9-23); and 
a cyclonic separator fluidly coupled to the suction motor (see col. 8 lines 26-49, describing fluid path including motor), the cyclonic separator (dust separation device 100, see fig. 3 and col. 3 line 49-col. 4 line 2) comprising: 
a chamber (chamber formed by combination of first and second cyclone bodies 111 and 112, see fig. 6); and 
a first and a second vortex finder extending within the chamber (filter bodies 141, see fig. 9, fig. 13, and col. 9 line 64-col. 10 line 18), the first and second vortex finders extending from opposing sides of the chamber (see fig. 9).

Regarding claim 2, Lee teaches the vacuum cleaner of claim 1, wherein distal ends of the first and second vortex finders are spaced apart from each other by a separation distance (space between ends, see fig. 9).
Regarding claim 3, Lee teaches the vacuum cleaner of claim 1, wherein the first and second vortex finders are arranged in parallel (parallel flows, see fig. 9).
Regarding claim 5, Lee teaches the vacuum cleaner of claim 1, wherein the cyclonic separator further comprises a housing extending around at least a portion of the chamber (housing formed by portions of first and second dust separator bodies 101 and 102 surrounding cyclone chambers 111 and 112, see fig. 6).
Regarding claim 6, Lee teaches the vacuum cleaner of claim 5, wherein one or more ducts are defined between the chamber and the housing (air exhaust passages 118, see fig. 9).
Regarding claim 7, Lee teaches the vacuum cleaner of claim 6, wherein the one or more ducts are fluidly coupled to one or more of the first and second vortex finders and the suction motor such that air drawn through the first and second vortex finders by the suction motor passes through the one or more ducts and into the suction motor (see solid line for air travel in fig. 9, motor provides suction as described in claim 1).
Regarding claim 8, Lee teaches the vacuum cleaner of claim 1, wherein the chamber has an arcuate shape (cylindrical chamber has arcuate wall around axis A, see fig. 6).
Regarding claim 10, Lee teaches the vacuum cleaner of claim 1 further comprising a dust cup (dust container 200, see fig. 3), the dust cup configured to collect debris cyclonically separated from air flowing through the cyclonic separator (see col. 4 lines 26-39).
Regarding claim 11, Lee teaches the vacuum cleaner of claim 10, wherein the dust cup further comprises a dust cup door (lower cover 220, see fig. 4 and col. 4 lines 40-46).

Regarding claim 13, Lee teaches a cyclonic separator for a vacuum cleaner comprising: 
a chamber configured to be fluidly coupled to a suction motor (chamber formed by combination of first and second cyclone bodies 111 and 112, see fig. 6, also see col. 8 lines 26-49, describing fluid path including motor); and 
a first and a second vortex finder extending within the chamber (filter bodies 141, see fig. 9, fig. 13, and col. 9 line 64-col. 10 line 18), the first and second vortex finders extending from opposing sides of the chamber (see fig. 9).
Regarding claim 14, Lee teaches the cyclonic separator of claim 13, wherein distal ends of the first and second vortex finders are spaced apart from each other by a separation distance (space between ends, see fig. 9).
Regarding claim 15, Lee teaches the vacuum cleaner of claim 13, wherein the first and second vortex finders are arranged in parallel (arranged in parallel, see airflow in fig. 9).
Regarding claim 17, Lee teaches the cyclonic separator of claim 13, wherein the cyclonic separator further comprises a housing extending around at least a portion of the chamber (housing formed by cyclone bodies 111 and 112, see fig. 6).
Regarding claim 18, Lee teaches the cyclonic separator of claim 17, wherein one or more ducts are defined between the chamber and the housing (air exhaust passages 118, see fig. 9).
Regarding claim 19, Lee teaches the cyclonic separator of claim 18, wherein the one or more ducts are fluidly coupled to one or more of the first and second vortex finders and are configured to be fluidly coupled to the suction motor such that air drawn through the first and second vortex finders by the suction motor passes through the one or more ducts and into the suction motor (see solid line showing air travel through the cyclone, through the filter bodies in fig. 9, motor provides suction as described in claim 13).

Claims 1, 4, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (GB 2374033), hereinafter Oh.
Regarding claim 1, Oh teaches a vacuum cleaner comprising: 
a suction motor; and a cyclonic separator fluidly coupled to the suction motor (see page 1 lines 4-30 describing motor fluidly coupled to dust collector and that the invention covers a cyclone type dust collector), 
the cyclonic separator (15) comprising: 
a chamber (cyclone receptacle 30); and 
a first and a second vortex finder extending within the chamber, the first and second vortex finders extending from opposing sides of the chamber (pipes 51 and 25, see figs. 2 and 3).
Regarding claim 4, Oh teaches the vacuum cleaner of claim 1, wherein the first and second vortex finders are arranged in series (flow in series, see airflow path shown in fig. 3).

Regarding claim 13, Oh teaches a cyclonic separator for a vacuum cleaner (15) comprising: 
a chamber configured to be fluidly coupled to a suction motor (cyclone receptacle 30, see page 1 lines 4-30 describing generally that the invention includes a motor fluidly coupled to a cyclone type dust collector); and 
a first and a second vortex finder extending within the chamber, the first and second vortex finders extending from opposing sides of the chamber (pipes 51 and 25 extend within cyclone receptacle 30 from opposite sides of the chamber, see figs. 2 and 3).
Regarding claim 16, Oh teaches the cyclonic separator for a vacuum cleaner of claim 13, wherein the first and second vortex finders are arranged in series (flow in series, see airflow path shown in fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Van Den Akker (US 4956091).
Regarding claim 9, Lee teaches the vacuum cleaner of claim 1, but does not teach that the chamber has a shape that corresponds to a truncated sphere having opposing planar surfaces, wherein the first and second vortex finders extend from the planar surfaces.

It would have been obvious to a person having ordinary skill in the art to combine the teachings of Van Den Akker with the cleaner of Lee, as doing so represents the simple substitution of one known element (the truncated sphere-shaped chamber of Van Den Akker) for another (the cylindrical chamber of Lee) to obtain predictable results.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Kim et al. (U.S. 8728188), hereinafter Kim.
Regarding claim 12, Lee teaches the vacuum cleaner of claim 11, but does not teach that the dust cup door is configured to transition from a closed position towards an open position in response to actuation of a dust cup release.
However, Kim teaches a dust cup (dust collecting apparatus 110) with a door (dust discharge cover 130) connected at a hinge similar to that of Lee, wherein the dust cup door is configured to transition from a closed position towards an open position in response to actuation of a dust cup release (user pushes button 121b and releases discharge cover 130 to pivot by gravity into an open position, see Kim col. 4 lines 23-50 and Kim fig. 2).
It would have been obvious for a person having ordinary skill in the art to combine the teachings of Kim with the device of Lee, as doing so would provide a simple structure for an opening mechanism (see Kim col. 2 lines 54-61).

20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 13 above, and further in view of Van Den Akker.
Regarding claim 20, Lee teaches the cyclonic separator of claim 13, but does not teach that the chamber has a shape that corresponds to a truncated sphere having opposing planar surfaces, wherein the first and second vortex finders extend from the planar surfaces.
However, Van Den Akker teaches a cyclonic separator including a chamber has a shape that corresponds to a truncated sphere having opposing planar surfaces (chamber 10 with planar sides 18 and 30, see Van Den Akker fig. 1), wherein the solid objects that the swirl goes around extend from the planar surfaces (tubes 34 and 16, see Van Den Akker fig. 1).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Van Den Akker with the cleaner of Lee, as doing so represents the simple substitution of one known element (the truncated sphere-shaped chamber of Van Den Akker) for another (the cylindrical chamber of Lee) to obtain predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Barnes (US 4666674) and Yoshida et al. (US 4908049), which teach spherical swirl chambers.
An et al. (US 6572668), Ha et al. (US 7951216), Hyun et al. (US 8186006), Hyun et al. (US 8302252), Hyun et al. (US 8316507), Kim (US 8584313), Lee et al. (US 8887349), Kwon (US 9107551), Kim et al. (US 9504365), and Kim et al. (US 9801515), which teach cyclonic separators with paired, parallel cyclones in a single chamber.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723